Citation Nr: 1702212	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive and anxiety disorders.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel











INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2014, the Board remanded the claim for further development and it has since returned for further appellate consideration.

The Board observes that the Veteran initially executed a power-of-attorney in August 2015 in favor of Kenneth LaVan associated with LaVan & Neidenberg, P.A.  However, in a September 2016 letter, Mr. LaVan withdrew his representation of the Veteran after providing him with notice of such action in an August 2016 letter.  The Veteran is not currently represented in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

VA scheduled the Veteran for a hearing before a Decision Review Officer in September 2015; however, prior to the hearing, the Veteran indicated that he would be unable to attend and asked that the hearing be cancelled and not rescheduled.

More recently however, on his March 2016 substantive appeal (VA Form-9), the Veteran requested a hearing before the Board via videoconference.   According to 38 C.F.R. § 20.700 (2015), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

Although a June 2016 VA Form-8 contains a notation that the case was being certified for purposes of a Board hearing, an additional copy of a June 2016 VA Form-8 indicates that a hearing request had not been requested.  At any rate, because there is no indication in the record that a Board hearing has been scheduled or already conducted, the Veteran's request for a Board hearing remains pending.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  Notify the Veteran and any representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

